33 Cal.3d 788 (1983)
662 P.2d 108
191 Cal. Rptr. 171
In re BOBBY D. YOUNGBLOOD, a Judge of the Municipal Court, on Censure.
Docket No. L.A. 31727.
Supreme Court of California.
May 5, 1983.
MEMORANDUM CASE
OPINION
THE COURT.
The Commission on Judicial Performance, following a hearing before it and review of the report of the special masters appointed pursuant to rule 907 of the California Rules of Court, objections to that report, and the record of the hearing before the special masters, found: Judge Youngblood on one occasion ordered persons to appear before him under false pretenses and brought about the incarceration of one of them without legal cause or compliance with applicable procedure. On another occasion Judge Youngblood *789 presided in a case involving Pacific Telephone at a time when he himself was involved in litigation with Pacific Telephone. Judge Youngblood thereafter altered the previously rendered judgment in that case, after an ex parte communication with the plaintiff and without notice to the defendant Pacific Telephone. Judge Youngblood then contacted employees of Pacific Telephone and threatened incarceration if the plaintiff's service was interrupted because of the case.
The commission concluded that Judge Youngblood was guilty of wilful misconduct in office (Cal. Const., art. VI, § 18) and recommended that he be "severely publicly censured."
After reviewing the record we are satisfied that the conclusion of the commission is fully warranted and that the discipline recommended should be adopted. Accordingly, Judge Youngblood is hereby censured.
Broussard, J., did not participate.